DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “of the main body part” should be inserted after “side” in line 10.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  The word “the” at line 2 should be changed to “a”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  The phrase “the exhaust gas” in line 4 should be changed to “an exhaust gas in the exhaust pipe”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  The phrase “before the selective reduction catalyst in the exhaust pipe” at lines 5 – 6 should be replaced with “of the exhaust pipe upstream of the selective reduction catalyst” should be inserted after “stage” in line 5.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  The phrase “the reducing agent in the supply direction” at line 6 should be changed to “reducing agent in a supply direction”.  Appropriate correction is required.
Claim 6 recites in part “from a supply port of the reducing agent” in line 3.  Claim 6 depends from claim 5 which recites in part “a reducing agent supply part” at line 5. As noted above, the limitation “a reducing agent supply part” invokes 112(f), and is interpreted to cover the corresponding structure described in the specification, which is an injector which includes a supply port (See the claim interpretation section above).  Accordingly, a supply port is introduced into the claim through the reducing agent supply part limitation.  Therefore, “a supply port” in claim 6 should be changed to “the supply port”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heat reception part which protrudes from the end surface of the main body part so as to intersect the emission direction, and which receives heat of the exhaust gas” in claim 3, and “a reducing agent supply part provided in a state before the selective reduction catalyst in the exhaust pipe and supplying the reducing agent in the supply direction” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
heat reception part – (Figure 2; paragraph [0024] – an extension of flat plate member 142A which forms a lower wall of gas flow path 142B)
reducing agent supply part – (Figures 1 and 2; paragraphs [0015] and [0027] – the reducing agent supply part is an injector which includes a supply port)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (Japanese Patent Application Publication No. JP 2008-274852 A).

    PNG
    media_image1.png
    446
    785
    media_image1.png
    Greyscale

Regarding claim 1, Ito discloses a mixing member (6a, 6b) that mixes a reducing agent and an exhaust gas in an exhaust pipe (1), the reducing agent being supplied in a supply direction inclined with respect to an emission direction in which the exhaust gas flows (See annotated Figure 1 above and Figures 3 and 4; paragraph [0018]), the mixing member comprising a main body part (main body part) including a gas inlet (61) (Figure 1; paragraph [0019]); a gas outlet (64) (annotated Figure 1; paragraph [0026]); and a gas flow path communicating the gas inlet (61) with the gas outlet (64) and causing the exhaust gas and the reducing agent to be mixed therein (annotated Figure 1 and Figures 3 and 4; paragraphs [0018], [0022] and [0024] – the gas flow path is formed by flat plates 62 (Figures 1 and 3) or flat plates 63 (Figure 4)), wherein the gas inlet (61) is provided on an end surface (end surface) of the main body part (main body part), the end surface (end surface) being located on an upstream side in the emission direction when the mixing member (6a, 6b) is disposed in the exhaust pipe (1) (annotated Figure 1; paragraph [0019]), the end surface (end surface) is disposed inclined with respect to the emission direction so as to face an upstream side in the supply direction of the reducing agent (annotated Figure 1; paragraph [0019]), and the gas flow path is inclined with respect to the supply direction and extends parallel to the emission direction (annotated Figure 1; paragraphs [0010] – [0012], [0018][ and [0019]).
Regarding claim 2, Ito further discloses wherein the end surface (end surface) of the main body part (main body part) extends in a direction orthogonal to the supply direction (paragraph [0019]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Kohrs et al. (U.S. Patent Application Publication No. US 2009/0262599 A1).


    PNG
    media_image2.png
    424
    711
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    282
    364
    media_image3.png
    Greyscale

Regarding claim 3, Ito discloses the claimed invention except for a heat reception part which protrudes from the end surface of the main body part so as to intersect the emission direction, and which receives heat of the exhaust gas.
Kohrs is directed to a mixer for an exhaust gas aftertreatment system.  Kohrs specifically discloses a heat reception part (64) which protrudes from the end surface of the main body part (6) so as to intersect the emission direction, and which receives heat of the exhaust gas (Figures 2 and 9; paragraphs [0021], [0028], [0060], [0081] and [0082] – the heat reception part 64 protrudes from the end surface of deflection element 6 via correction plates 62.  Figure 2 shows that the heat reception part 64 intersects the emission direction.  Further, paragraphs [0021], [0028] and [0081] disclose that the heat reception part 64 is disposed at an angle to the exhaust gas flow direction.  By intersecting the emission direction, the heat reception part will receive heat of the exhaust gas).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ito to include a heat reception part which protrudes from the end surface of the main body part so as to intersect the emission direction, and which receives heat of the exhaust gas as taught by Kohrs, as the references and the claimed invention are directed to mixers for exhaust aftertreatment systems.  As disclosed by Kohrs, it is well known for a mixer to include a heat reception part which protrudes from the end surface of the main body part so as to intersect the emission direction, and which receives heat of the exhaust gas (Figures 2 and 9; paragraphs [0021], [0028], [0060], [0081] and [0082]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to include a heat reception part which protrudes from the end surface of the main body part so as to intersect the emission direction, and which receives heat of the exhaust gas as taught by Kohrs, as such a modification would enhance the mixing of the reducing agent and the exhaust gas.
Regarding claim 4, Kohrs further discloses wherein the heat reception part (64) extends in a direction parallel to the supply direction (Figures 2 and 9; paragraphs [0021] and [0028]; claims 5 and 11 – Kohrs discloses that the heat reception part 64 is raised to the direction of flow at an angle sk, wherein the angle sk is between 95° and 265°.  Such a range of angles provides that at whatever angle the reducing agent supply device 5 of Ito injects the reducing agent, Kohrs discloses an angle at which the heat reception part 64 would be parallel to the supply direction).

Claims 5 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Mital et al. (U.S. Patent Application Publication No. US 2016/0053660 A1).
Regarding claim 5, Ito discloses an exhaust purification apparatus, comprising the exhaust pipe (1) (annotated Figure 1; paragraph [0018]); a catalyst (3) provided in the exhaust pipe (1) and promoting reduction of pollutants in the exhaust gas (annotated Figure 1; paragraphs [0002] and [0018]); a reducing agent supply part (5) provided in a stage before the catalyst (3) in the exhaust pipe (1) and supplying the reducing agent in the supply direction (annotated Figure 1; paragraph [0018]); and the mixing member according to claim 1 (see the above rejection of claim 1) disposed to face the reducing agent supply part (5) in the supply direction in the exhaust pipe (1) (annotated Figure 1; paragraph [0018]).
Ito discloses the claimed invention except for wherein the catalyst is a selective reduction catalyst that promotes reduction of nitrogen oxide.
Mital is directed to a mixer for an exhaust aftertreatment system.  Mital specifically discloses an exhaust aftertreatment system which includes an exhaust pipe (22), a selective catalytic reduction catalyst (36) provided in the exhaust pipe and promoting reduction of nitrogen oxide in the exhaust gas, and a reducing agent supply part (34) provided in a stage before the selective reduction catalyst (36) in the exhaust pipe (22) and supplying the reducing agent in the supply direction, and a mixing member (40) disposed to face the reducing agent supply part (34) in the exhaust pipe (22) (Figure 1; paragraphs [0013], [0015] and [0016]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ito wherein the catalyst is a selective reduction catalyst that promotes reduction of nitrogen oxide as taught by Mital, as the references and the claimed invention are directed to mixers for exhaust aftertreatment systems.  As disclosed by Mital, it is well known for a selective reduction catalyst to be provided in an exhaust pipe downstream of a reducing agent supply part, and a mixing member disposed to face the reducing agent supply part (Figure 1; paragraphs [0013], [0015] and [0016]).  Further, as noted above, Ito discloses all of the limitations of claim 5 except for the catalyst being a selective reduction catalyst.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito wherein the catalyst is a selective reduction catalyst that promotes reduction of nitrogen oxide as taught by Mital, as such a modification is merely the substitution of one known catalyst (the selective reduction catalyst of Mital) for another known catalyst (the catalyst of Ito), and the results of such a substitution would have been predictable, namely, the reducing of NOx in the exhaust.
Regarding claim 6, Ito further discloses wherein a wall surface (62, 63) forming the gas flow path intersects an imaginary line (imaginary line) extending in the supply direction from a supply port (where the reducing agent exits reducing agent supply part 5) of the reducing agent (annotated Figure 1, which shows that a wall surface 62, 63 intersects the imaginary line).
Regarding claim 7, Ito further discloses wherein the mixing member (6a, 6b) is disposed in a region including an intersection between the imaginary line (imaginary line) and the exhaust pipe (1) (see annotated Figure 1).
Regarding claim 8, Ito discloses a vehicle (paragraph [0003]) comprising the exhaust purification apparatus according to claim 5 (see the above rejection of claim 5).

Conclusion
Accordingly, claims 1 – 8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON D SHANSKE/Primary Examiner, Art Unit 3746